            Case 7:20-cv-03503-PMH Document 30 Filed 01/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
EMILIO L. VOZZOLO, on behalf of himself
and all others similarly situated,                           ORDER

                         Plaintiff,                          20-CV-03503 (PMH)
v.
                                                             [Rel. 20-CV-04988 (PMH)]
AIR CANADA,                                                        20-CV-11037 (PMH)
                          Defendant.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties in this action appeared telephonically at 2:00 p.m. today for an initial

conference. For the reasons discussed on the record and on consent of counsel in this action, the

Court consolidates, pursuant to Fed. R. Civ. P. 42(a)(3), this action and the related actions entitled

Piercy v. Air Canada, 20-cv-04988-PMH, and Abskharon et al. v. Air Canada, 20-cv-11037, for

discovery purposes only, without prejudice.

         In connection therewith, as discussed at the conference, the Court directs counsel for the

parties in all three actions to meet and confer to discuss the Court’s directives concerning

discovery, and to prepare and file a consolidated proposed civil case discovery plan and scheduling

order, limiting fact discovery to six months, and with two months for expert discovery thereafter

if necessary. The proposed consolidated civil case discovery plan and scheduling order shall be

filed by counsel for plaintiff in the Vozzolo action on or before 1/26/2021.

         The Clerk of Court is respectfully directed to docket this Order in each of the three cases

identified herein.

                                                                SO ORDERED:

Dated: New York, New York
       January 19, 2021
                                                                ____________________________
                                                                Philip M. Halpern
                                                                United States District Judge
